Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 07/27/2021 for application number 16/635,114. Claims 1-2, 6-8, and 15 have been amended. Claims 9-10 are cancelled. Claims 1-8 and 11-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lenovo et al. (3GPP TSG RAN WG1 Meeting #89, Hangzhou, China 15th - 19th May 2017, R1-1707766; hereinafter “NPL4”), in view of Samsung (3GPP TSG RAN WG1 #89, Hangzhou, China, May 15 – 19, 2017, R1-1707999; hereinafter “NPL3”).

Regarding claim 1, NPL4 discloses a method for transmitting an uplink (UL) signal by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, downlink control information (DCI) including activation information for activating or deactivating a specific resource set from among a plurality of resource sets (Sec. 2.2: On DCI functionality for Grant-free transmission – Grant-free transmission activation and deactivation: For the UEs with RRC-configured grant-free resource, the L1 activation can be optional. However, if the grant-free resources, e.g. resource pool(s) are broadcast or signaled with group-common signaling to cover as mush UEs as possible with low signaling overhead, the L1 message activation/deactivation is beneficial for gNB to decide when to make the resource valid for certain UEs to use and when to release the resource. Compared with pure L2 signaling, DCI can provide more dynamic and fast mechanism for network operation and then reduce latency; Sec. 2.3 and Fig. 1c: As shown in Figure.1, with enhanced SR we can have at least four options for network to employ for UL transmission depending on the use cases and radio resource management strategy…Grant-free with DCI activation, deactivation and resource adjustment - It is noted this procedure can naturally support the dynamic grant-free to grant-based switching; ; thus a UE uses a specific grant-free resource set activated via DCI for UL transmission); and 
performing grant-free UL transmission using a resource belonging to the specific resource set (Sec. 2.3 and Fig. 1c: This figure illustrates UL grant-free transmission on resources activated via DCI). 
But NPL4 does not disclose transmitting a sounding reference signal (SRS) to the base station using a first resource included in the specific resource set.
However, in the same field of endeavor, NPL3 discloses transmitting a sounding reference signal (SRS) to the base station using a first resource included in the specific resource set (P. 2, Sec. 3 Fallback Operation: When a UE is configured to monitor the UE-group common PDCCH and also configured to transmit or receive periodic or semi-persistent signaling, such as CSI-RS, or CSI report, or SRS, the UE needs to know the structure of the slot where such transmissions or receptions can occur. The same applies for other UE actions such as for example for grant-free transmissions or for multi-slot PDSCH receptions or for multi-slot PUSCH/PUCCH transmissions.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL4 based on the above teaching from NPL3, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a UE to transmit an SRS signal when performing a grant-free uplink transmission.

Regarding claim 4, NPL4 and NPL3 disclose the limitations of claim 1 as set forth, and NPL4 further discloses wherein the UL transmission is transmission of a physical uplink shared channel (PUSCH) (Sec. 2.2: Under the context of grant-free transmission discussions before RAN1#88bis meeting, a certain amount of time and frequency domain resource can be configured for UE in advance. Once configured, the UE can freely use the resource for UL data transmission as needed until the resource configuration is changed by gNB; it is well known that PUSCH is the uplink channel used by a UE to transmit uplink data to a base station).

Regarding claim 5, NPL4 and NPL3 disclose the limitations of claim 4 as set forth, and NPL4 further discloses wherein the grant-free UL transmission is transmitting, by the terminal, the PUSCH using any of resources belonging to the specific resource set without a UL grant for scheduling the PUSCH (Sec. 2.2: Under the context of grant-free transmission discussions before RAN1#88bis meeting, a certain amount of time and frequency domain resource can be configured for UE in advance. Once configured, the UE can freely use the resource for UL data transmission as needed until the resource configuration is changed by gNB…Compared with pure L2 signaling, DCI can provide more dynamic and fast mechanism for network operation and then reduce latency; Sec. 2.3 and Fig. 1c: As shown in Figure.1, with enhanced SR we can have at least four options for network to employ for UL transmission depending on the use cases and radio resource management strategy…Grant-free with DCI activation, deactivation and resource adjustment - It is noted this procedure can naturally support the dynamic grant-free to grant-based switching; thus a UE uses a specific grant-free resource set activated via DCI for UL transmission without an UL grant.).  

Regarding claim 11, NPL4 and NPL3 disclose the limitations of claim 1 as set forth, and NPL4 further discloses wherein the plurality of resource sets is configured by a radio resource control (RRC) signal (Sec. 2.2: Grant-free transmission activation and deactivation: For the UEs with RRC-configured grant-free resource, the L1 activation can be optional; thus the plurality of resource sets may be configured by a radio resource control (RRC) signal).  

Regarding claims 12 and 13, NPL4 and NPL3 disclose the limitations of claim 11 as set forth, and NPL3 further discloses wherein at least one resource set from among the plurality of resource sets is used for a fallback operation in an RRC reconfiguration period, and wherein a physical layer signal indicating use of the at least one resource set is further received (Sec. 3: Fallback Operation: At least for periodic or semi-persistent transmissions, there are two options. Either the UE assumes that the gNB will honor the transmission direction at respective periodicities (implying a semi-static UL/DL configuration) or the UE will need to detect the UE-group common PDCCH (= a physical layer signal indicating use of the at least one resource set for a fallback operation) in order to perform reception or transmission. The same applies for grant-free/SPS PUSCH/PUCCH transmissions where in addition to available frequency resources, the gNB can also configure available time resources; Proposal 7: A UE configured to monitor a UE-group common PDCCH is also configured (for fallback operation) whether to determine a slot structure based on prior scheduling/configuration or based on the UE-group common PDCCH.).  

Regarding claim 14, NPL4 and NPL3 disclose the limitations of claim 1 as set forth, and NPL3 further discloses a method of using CRC protection for receiving a UE-group common PDCCH as a fallback operation to resource scheduling for grant-free transmissions (Sec. 2: The UE-group common PDCCH… also needs to be protected by CRC as an incorrect detection can potentially lead (due to incorrect determination for the direction of a number of indicated OFDM symbols) to incorrect measurements, misalignments for data reception and HARQ buffer corruption, and misalignments for data/UCI transmissions and intra-cell interference… CRC protection allows operation with a higher BLER and this somewhat mitigates the additional resource overhead from the higher payload, and ensures robust system operation.).  A skilled artisan would have been able to apply this teaching to determine that the same applies to grant-free/SPS PUSCH/PUCCH transmissions and derive wherein the activation information uses a scrambling or cyclic redundancy check (CRC) masking sequence specific to the specific resource set.

Claim 15 is rejected on the same grounds set forth in the rejection of claim 1. Claim 15 recites similar features as in claim 1, from the perspective of an apparatus for a terminal.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NPL4 in view of NPL3, and further in view of Islam et al. (US 20180035459 A1; hereinafter “Islam”).

Regarding claim 2, NPL4 and NPL3 disclose the limitations of claim 1 as set forth. But NPL4 and NPL3 do not disclose wherein the terminal performs the grant-free UL transmission during a time duration, and wherein the time duration is pre-determined.  
However, in the same field of endeavor, Islam discloses wherein the terminal performs the grant-free UL transmission during a time duration, and wherein the time duration is pre-determined ([0105] In the illustrated example, there is a grant-free transmission in sub-frame 1806. The feedback opportunity 1854 in the second sub-TTI 1807 is used to notify grant-based UEs (= terminals) of the existence of the grant-free transmission; [0118] and Fig. 18A: the timing of new grant-free transmissions is aligned as between all grant-free UEs. Referring to FIG. 18A, a grant-based TTI 1813 is aligned with four grant-free TTIs 1805 (= a predetermined time duration), 1807, 1809, 1811. All new grant-free transmissions occur in the first TTI 1805 (= a predetermined time duration); [0119] and Fig. 19: A list of four numbers depicted for each region represents a set of four UEs mapped to that region. A UE will make grant-free transmissions using the regions to which it is mapped in a given TTI, if it has data to send.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL4 and NPL3 as applied to claim 1, based on the above teaching from Islam, to derive the limitations of claim 2, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a UE to utilize grant-free uplink transmissions in selected time durations.

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NPL4 in view of NPL3, and further in view of Jeon et al. (US 20180368175 A1; hereinafter “Jeon”).

Regarding claim 3, NPL4 and NPL3 disclose the limitations of claim 1 as set forth. But NPL4 and NPL3 do not disclose wherein the activation information comprises an identity (ID) of the specific resource set. 
However, in the same field of endeavor, Jeon discloses wherein the activation information comprises an identity (ID) of the specific resource set when grant-free resources are activated ([0192] In this specification, the configured grant of the first type is referred to a grant free (GF) transmission, process, and/or operation; [0213] In an example, in a grant free operation (configured grant of a first type) at least one RRC message may configure and activate/initialize radio resources of the configured grant of the first type; [0214] In an example, a grant-free operation may be implemented using RRC messages and/or L1 signaling. The need for L1 activation signaling may depend on actual service types, and the dynamic activation (e.g., activation via L1 activation) may not be supported or may be configurable based on service and traffic considerations; [0221] An RRC message may activate/initialize a GF grant (and/or resource). For example, in response to receiving the RRC message from a base station, a wireless device may activate the GF grant (and/or resource). The RRC message may comprise one or more GF configuration parameters. The one or more GF configuration parameters may indicate the GF grant (and/or resource); [0224] a wireless device may receive a radio resource control message (e.g., an L1 activation message) comprising one or more configuration parameters of a configured periodic grant of a first type. The one or more first configuration parameters indicate: a timing offset and a symbol number employed for identifying a resource of an uplink grant of the configured periodic grant; also see [0342] and Fig. 29; thus an L1 activation message or an RRC message activation message includes resource identification or a symbol number identifying a resource when grant-free resources are activated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL4 and NPL3 as applied to claim 1, based on the above teaching from Jeon, to derive the limitations of claim 3, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by identifying a specific resource set in order to tie a resource with a specific UE when UEs are sharing the resource.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NPL4 in view of NPL3, and further in view of Haghighat et al. (US 20200059867 A1, supported by provisional application No. 62519746 filed on 06/14/2017; hereinafter “Haghighat”).

Regarding claim 6, NPL4 and NPL3 disclose the limitations of claim 1 as set forth. But NPL4 and NPL3 do not disclose wherein the DCI includes a field for requesting a transmission of the SRS.
However, in the same field of endeavor, Haghighat discloses wherein the DCI includes a field for requesting a transmission of an SRS ([0225] The WTRU may be configured, requested or triggered to transmit the set of SRS transmissions. The WTRU may transmit a set of SRS transmissions based on receipt of a request or trigger to transmit the set and/or according to a configuration. An SRS type may be included with an SRS request or trigger (e.g., in a DCI that includes the SRS request or trigger); supported by paragraph [0238] in provisional application No. 62519746.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL4 and NPL3 as applied to claim 1, based on the above teaching from Haghighat, to derive the limitations of claim 6, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a UE to transmit an SRS signal when performing a grant-free uplink transmission.

Regarding claim 8, NPL4, NPL3, and Haghighat disclose the limitations of claim 6 as set forth, and NPL4 further discloses that the UL grant-free transmission is in response to the DCI activation of grant-free resources (Sec. 2.2 and Fig. 1c).
Furthermore, NPL3 discloses wherein the SRS is transmitted as a response to the DCI (P. 2, Sec. 3 Fallback Operation: When a UE is configured to monitor the UE-group common PDCCH (containing the DCI) and also configured to transmit or receive periodic or semi-persistent signaling, such as CSI-RS, or CSI report, or SRS, the UE needs to know the structure of the slot where such transmissions or receptions can occur. The same applies for other UE actions such as for example for grant-free transmissions or for multi-slot PDSCH receptions or for multi-slot PUSCH/PUCCH transmissions.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL4 and NPL3, and Haghighat as applied to claim 6, based on the above further teachings from NPL4 and NPL3, to derive “wherein the SRS is transmitted as a response to the DCI”, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a UE to transmit an SRS signal when performing a grant-free uplink transmission.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NPL4 in view of NPL3, in view of Haghighat, and further in view of Ericsson (3GPP TSG-RAN WG2 #AH, Qingdao, P.R. of China, 27-29 June 2017, R2-1707174; hereinafter “NPL2”).

Regarding claim 7, NPL4, NPL3, and Haghighat disclose the limitations of claim 6 as set forth. But NPL4, NPL3, and Haghighat do not disclose wherein an acknowledgement to the activation information is transmitted as the response. 
However, in the same field of endeavor, NPL2 discloses wherein an acknowledgement to the activation information is transmitted as the response (P. 2, Sec. 2: Proposal 3: Like in legacy LTE and NR baseline SPS, when NR UP SPS resources are activated (granted), deactivated or modified by L1 signalling (via DCI), UE should send a confirmation to the gNB.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL4, NPL3, and Haghighat as applied to claim 6, based on the above teaching from NPL2, to derive the limitations of claim 7, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by acknowledging the activation in order to tie a resource with a specific UE when UEs are sharing the resource.
.
Response to Arguments
Applicant's arguments have been considered but are moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chatterjee et al. (WO 2018/031620 A1) – PRACH transmission in a grant-free operation.
Xiong et al. (US 20180041957 A1) – Physical layer design for grant-less uplink transmissions.
Davydov et al. (US 20180167161 A1) – Grant-less uplink PUSCH transmissions.
Nokia et al. (3GPP TSG-RAN WG1 Meeting #89, Hangzhou, P. R. China, 15 - 19 May 2017, R1-1708524; ; hereinafter “NPL1”) – Activating a specific resource set for performing grant-free UL transmission.
LG Electronics (3GPP TSG-RAN WG1 Meeting #89, Hangzhou, P. R. China, 14th - 19th May 2017, R1-1707655) – Discussion on grant-free uplink transmission.
ZTE (3GPP TSG-RAN WG2 Meeting#98, Hangzhou, China, 15th – 19th May 2017, R2-1704699) – Consideration on grant-free transmission.
Panasonic (3GPP TSG RAN WG1 Meeting #89 , Hangzhou, P.R. China 15th – 19th May 2017, R1-1708115) – Repetition/retransmission of UL grant-free.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471